Exhibit 10.2

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(2019)

This Stock Unit Award Agreement (the “Agreement”) is made as of the ___ day of
March, 2019 between Myers Industries, Inc., an Ohio corporation (the “Company”),
and an employee (the “Employee”) of the Company or one or more of its
Subsidiaries.

WHEREAS, the Company has heretofore adopted the 2017 Incentive Stock Plan of
Myers Industries, Inc., as amended and restated (the “Plan”); and

WHEREAS, it is a requirement of the Plan that a Stock Unit Award Agreement be
executed to evidence the Stock Units awarded to the Employee.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.Grant of Stock Units. The Company hereby grants to the Employee an Award of
________ Stock Units on the terms and conditions set forth herein and in the
Plan.  Each Stock Unit represents the right of the Employee to receive an amount
equal to the Fair Market Value of a Share on the date that payment is made with
respect to the Stock Unit.

2.Rights with Respect to Stock Units. The Stock Units granted pursuant to this
Agreement represent an unfunded and unsecured obligation of the Company, and the
Employee shall have no rights with respect to the Stock Units other than those
of a general creditor of the Company.  Prior to the issuance of Shares as
payment with respect to the Stock Units, the Employee shall have no rights of
ownership in or to the Shares underlying the Stock Units and shall not be deemed
the beneficial owner of such Shares.

 

--------------------------------------------------------------------------------

 

3.Restrictions on and Vesting of the Stock Units.

(a)Except as otherwise provided in this Agreement, none of the Stock Units may
be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of;
provided, however, the right to receive payment with respect to the Stock Units
may be transferred upon the death of the Employee to the Employee’s Successor.

(b)The Stock Units subject to this Agreement shall vest in three equal
installments on each of the first three anniversaries of the date of this
Agreement (each such anniversary, a “Vesting Date”) or, if earlier, upon the
termination of the Employee’s employment with the Company and its Subsidiaries
by reason of his death, disability or retirement on or after his sixty-fifth
birthday or the termination of the Employee’s employment with the Company and
its Subsidiaries without Cause if by the Company or for Good Reason if by the
Employee, in either case following a Change in Control of the Company (an
“Acceleration Event”).

(c)In the event of the complete termination of the Employee’s employment with
the Company and its Subsidiaries for any reason other than (i) by reason of the
Employee’s death, disability or retirement on or after the Employee’s
sixty-fifth birthday prior to the earlier of the third anniversary of the date
of this Agreement or (ii) by the Company without Cause or by the Employee for
Good Reason, in either case following a Change in Control of the Company, the
Stock Units that have not vested as of the date of such termination shall be
immediately and automatically forfeited to the Company without notice for no
consideration.

(d)For purposes of this Agreement, “disability” shall mean a physical or mental
incapacity that prevents the Employee from performing his duties for a period of
one hundred eighty (180) consecutive days.

2

--------------------------------------------------------------------------------

 

4.Payment and Issuance of Shares.  On each Vesting Date or, if earlier, upon an
Acceleration Event (each such Vesting Date or Acceleration Event, a “Payment
Date”), or within thirty (30) days thereafter in the case of an Acceleration
Event or by March 15 of the year in which such Vesting Date occurs, the Company
shall make a payment to the Employee of one Share for every Stock Unit that
became vested as of such Payment Date (and with respect to which a payment has
not previously been made pursuant to this Section 4) as payment with respect to
each such vested Stock Unit.  If any dividends are declared on the Company’s
Shares while the Stock Units subject to this Agreement are outstanding, the
Company shall make a payment to the Employee on each Payment Date, or within
thirty (30) days thereafter in the case of an Acceleration Event or by March 15
of the year in which such Vesting Date occurs, with respect to each Stock Unit
that became vested as of such Payment Date, in an amount equal to the aggregate
amount of dividends that would have been payable to the Employee with respect to
each such vested Stock Unit had such vested Stock Unit instead been an issued
and outstanding Share on the record date of any such dividends (the “Dividend
Equivalent Amount”), but only to the extent that the Dividend Equivalent Amount
has not previously been paid to the Employee with respect to such vested Stock
Unit.  At the Company’s discretion, payment of the Dividend Equivalent Amount
may be made in cash or in Shares having a Fair Market Value on the Payment Date
equal to the Dividend Equivalent Amount.  At the Company’s election, the Company
shall cause the Shares delivered as payment with respect to the vested Stock
Units to either be evidenced by a book entry account maintained by the Company’s
stock transfer agent (the “Transfer Agent”), by a certificate issued in the
Employee’s name, or by delivery to the Employee’s individual share holdings
account in the Company’s equity plan manager’s system (“Employee’s
Account”).  Upon the earlier of the date the Shares are evidenced in a book
entry account maintained by the Transfer Agent, the date a certificate for the
Shares are issued in the Employee’s name, or the transfer to the Employee’s
Account, the Employee shall be a shareholder with respect to the Shares and
shall have all of the rights of a shareholder with respect to the Shares,
including the right to vote the Shares and to receive any dividends and other
distributions paid with respect to the Shares.  Notwithstanding anything to the
contrary herein, following a Change of Control of the Company, the Company, at
its election, may elect to make any payment required to be made to the Employee
pursuant to this Section 4 in cash rather than Shares.

3

--------------------------------------------------------------------------------

 

5.Taxes. The Company shall have the right to satisfy any obligation of the
Company to withhold taxes or other amounts with respect to the Stock Units by
withholding Shares otherwise deliverable to the Employee with respect to the
Stock Units having a Fair Market Value equal to the amount of such tax or other
withholdings, provided the amount will not result in liability accounting for
the Company.  Furthermore, the Company may elect to deduct from any cash payment
made to the Employee pursuant to this Agreement the amount of any taxes or other
amounts which the Company is or will be required to withhold with respect to
such cash payment.

6.No Right to Employment.  Nothing in this Agreement shall confer upon the
Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere with or restrict in any way with the right of the
Company or any such Subsidiary to terminate his employment at any time for any
reason whatsoever, with or without cause.

7.Acknowledgement and Section 409A Compliance.

(a)Employee acknowledges that neither the Company nor any of the Company’s
affiliates, officers, shareholders, employees, agents or representatives has
provided or is providing the undersigned with tax advice regarding the Stock
Units subject to this Agreement or any other matter, and the Company has urged
the Employee to consult with his own tax advisor with respect to the income
taxation consequences associated with the Stock Units subject to this Agreement.

(b)It is intended that this Award of Stock Units comply with Section 409A of the
Code, and this Award and the terms of this Agreement shall be interpreted and
administered in a manner consistent with such intent, although in no event shall
the Company have any liability to the Employee if this Award or the terms of
this Agreement are determined not to comply with Section 409A of the Code.  For
purposes of this Agreement, termination of employment means a “separation from
service” within the meaning of Treasury Regulations Section 1.409A-1(h).

(c)Whenever payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Payment Date), the actual date of payment within the specified period
will be determined solely by the Company.

4

--------------------------------------------------------------------------------

 

(d)If the Employee is a “specified employee” within the meaning of Section 409A
of the Code at the time of his “separation from service” within the meaning of
Section 409A of the Code, then any payment otherwise required to be made to him
under this Agreement on account of his separation from service, to the extent
such payment (after taking into account all exclusions applicable to such
payment under Section 409A of the Code) is properly treated as deferred
compensation subject to Section 409A of the Code, shall not be made until the
first business day after (i) the expiration of six months from the date of the
Employee’s separation from service, or (ii) if earlier, the date of the
Employee’s death.

(e)The Employee’s right to receive each installment of Stock Units shall be
treated as separate payments for purposes of Section 409A of the Code.

8.Cause and Good Reason. Unless otherwise defined in a written agreement between
the Employee and the Company, for purposes of this Agreement the terms “Cause”
and “Good Reason” shall have the following meanings:

(a)“Cause” means:

(i)The commission by the Employee (evidenced by a conviction or written,
voluntary and freely given confession) of a criminal act constituting a felony
involving fraud or moral turpitude;

(ii)the repeated failure of the Employee to follow the reasonable directives of
the Employee’s superiors after having been given written notice thereof; or

(iii)commission by the Employee of any act, which both (A) constitutes gross
negligence or willful misconduct and (B) results in material economic harm to
the Company or has a materially adverse effect on the Company’s operations,
properties or business relationships.

(b)“Good Reason” means the occurrence of one or more of the following conditions
arising without the consent of the Employee:

(i)a material diminution in the Employee’s annual base salary;

(ii)a material diminution in the Employee’s duties and responsibilities; or

5

--------------------------------------------------------------------------------

 

(iii)a material change in the geographic location at which the Employee must
perform his Duties.

In order for a condition to constitute a Good Reason, the Employee must provide
written notification to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days following the Employee actually becoming aware of such
condition, if later), upon the notice of which the Company shall have a period
of thirty (30) days during which it may remedy the condition.  Furthermore, to
constitute a Good Reason, the Employee must voluntarily terminate employment
with the Company within one hundred eighty (180) days following the initial
existence of the condition (or within one hundred eighty (180) days following
the Employee actually becoming aware of such condition.  The parties agree that
“Good Reason” will not be deemed to have occurred merely because the Company
becomes a subsidiary or division of another entity following a Change in
Control.

9.Incorporation of Provisions of the Plan. All of the provisions of the Plan
pursuant to which the Stock Units are granted are hereby incorporated by
reference and made a part hereof as if specifically set forth herein, and to the
extent of any conflict between this Agreement and the terms contained in the
Plan, the Plan shall control.  To the extent any capitalized terms are not
otherwise defined herein, they shall have the meanings set forth in the Plan.

10.Invalidity of Provisions. The invalidity or unenforceability of any provision
of this Agreement as a result of a violation of any state or federal law, or of
the rules or regulations of any governmental regulatory body, shall not affect
the validity or enforceability of the remainder of this Agreement.

11.Waiver and Modification. The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by the
parties hereto.

12.Interpretation.  All decisions or interpretations made by the Committee with
regard to any question arising under the Plan or this Agreement as provided by
Section 4 of the Plan, shall be binding and conclusive on the Company and the
Employee.

6

--------------------------------------------------------------------------------

 

13.Multiple Counterparts.  This Agreement may be signed in multiple
counterparts, all of which together shall constitute an original agreement.  The
execution by one party of any counterpart shall be sufficient execution by that
party, whether or not the same counterpart has been executed by any other party.

14.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio.

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Employee has hereunto set his hand, all as of the day and year first
above written.

 

MYERS INDUSTRIES, INC.

 

 

 

By:

 

[gx5p54gvh2dp000001.jpg]R. David Banyard

Its:

 

President & Chief Executive Officer

 

 

 

 

 

 

Employee

 

8